Citation Nr: 1341957	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  10-27 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for left lower extremity peripheral neuropathy, claimed as due to diabetes mellitus.

3.  Entitlement to service connection for right lower extremity peripheral neuropathy, claimed as due to diabetes mellitus.

4.  Entitlement to service connection for hypertension, claimed as due to diabetes mellitus.

5.  Entitlement to service connection for erectile dysfunction, claimed as due to diabetes mellitus.

6.  Entitlement to service connection for obstructive sleep apnea.

7.  Entitlement to service connection for degenerative disc disease and spondylosis of the lumbar spine (a back disability).

8.  Entitlement to service connection for bilateral pes planus.

9.  Entitlement to an initial evaluation (rating) in excess of 10 percent for pseudofolliculitis barbae (a skin disability).

10.  Entitlement to a higher (compensable) initial disability evaluation (rating) for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his former spouse


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from November 1980 to November 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009, August 2011, and December 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In August 2013, the Veteran testified in a Board Videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is located in the Veteran's file on the Virtual VA system.  In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the Virtual VA system to ensure a complete assessment of the evidence.  

The issues of service connection for diabetes mellitus, left and right lower extremity peripheral neuropathy, erectile dysfunction, and a back disability, and higher initial ratings for service-connected skin disability and hemorrhoids are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had chronic manifestations of hypertension in service.

2.  The Veteran had symptoms of obstructive sleep apnea during active service.

3.  The Veteran had symptoms of obstructive sleep apnea since service separation.

4.  The Veteran's obstructive sleep apnea was incurred in service.

5.  The Veteran was diagnosed with pes planus during active service.

6.  The Veteran had symptoms of pes planus since service separation.

7.  The Veteran's pes planus was incurred in service.



CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1112, 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral pes planus have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The claims of service connection for hypertension, obstructive sleep apnea, and bilateral pes planus have been considered with respect to VA's duties to notify and assist.  Given the favorable outcomes in this decision, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, hypertension (as cardiovascular-renal disease) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Obstructive sleep apnea and pes planus are not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2013).  This rule does not mean that any manifestation in service will permit service connection.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Hypertension

The Veteran contends that the hypertension originated in service.  Specifically, he contends that he had high blood pressure in service and has had those symptoms since discharge from active service.  In the alternative, the Veteran contends that the hypertension is due to diabetes mellitus.  

As the Board is granting service connection based on presumptive service connection of a chronic disease with chronic manifestations in service (adjudicated below), the theories of direct service connection, presumptive service connection based on continuity of symptomatology, and secondary service connection pursuant to the same benefit are rendered moot because there remain no questions of law or fact as to the fully granted issue; therefore, the direct service connection, presumptive service connection based on continuity of symptomatology, and secondary service connection theories will not be further discussed.  See 38 U.S.C.A. § 7104 (West 2002) (stating that the Board decides "questions" of law or fact).

After a review of all the evidence of record, lay and medical, the Board first finds the Veteran has a current disability of hypertension.  With regard to the requirement of a current disability, most recently, in an October 2008 VA examination, the Veteran was diagnosed with essential hypertension.

The Board next finds that the evidence is at least in equipoise on the question of whether manifestations of hypertension were chronic in service.  Evidence in favor of the finding of a chronic manifestations in service includes the Veteran's service treatment records that reveal elevated blood pressure on several occasions.  Blood pressure testing in August 1982, November 1983, February 8, 1984, February 21, 1984, May 1984, and September 1984 were 130/100, 128/86, 140/100, 140/100, 146/98, and 130/90, respectively.  A February 1982 service treatment record indicated the Veteran's report of a family history of high blood pressure.  During the August 2013 Board hearing, the Veteran testified that would go to sick call for hypertension symptoms, such as dizziness and lightheadedness, and was told to calm down and eat right without salty and fatty foods.  Hearing Transcript at 20-21.  

Evidence against the finding of chronic manifestations in service includes service treatment records that show no other medical findings (apart from high blood pressure levels) or follow-up visits to sick call in relation to the complaints of high blood pressure, and there is no record of a diagnosis of hypertension in service.  Resolving reasonable doubt in favor of the Veteran, the Board finds that symptoms of hypertension were chronic in service.  See 38 C.F.R. § 3.303(b) (for the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time).  The record does not reflect that the subsequent manifestations of the same chronic disease after service (i.e. high blood pressure) are clearly attributable to intercurrent causes.  For these reasons, the Board finds that the criteria for presumptive service connection for hypertension (as a chronic disease with chronic in-service manifestations) have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Service Connection for Obstructive Sleep Apnea

The Veteran contends that the obstructive sleep apnea originated in service.  Specifically, he contends that he has had symptoms of a sleep disability in service and since discharge from active service.  

After a review of all the evidence of record, lay and medical, the Board finds the Veteran has a current disability of obstructive sleep apnea and that the evidence is in equipoise as to whether the Veteran had the onset of symptoms of obstructive sleep apnea in service and since service separation (i.e. whether obstructive sleep apnea was incurred in service).  The evidence that weighs against an incurrence of sleep apnea in service includes the service treatment records, which are absent for complaints of, treatment for, or diagnosis of a sleep disorder.  Other evidence that weighs against these findings includes that, following service separation in November 1984, the evidence of record shows no complaints, diagnosis, or treatment for obstructive sleep apnea until December 2010.  The absence of post-service findings, diagnosis, or treatment for approximately 26 years after service is one factor that tends to weigh against a finding of obstructive sleep apnea symptoms after service separation.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).

Favorable evidence supporting the findings that the Veteran had symptoms of obstructive sleep apnea in service and since service separation includes the Veteran's testimony during the August 2013 Board hearing.  At the Board hearing, the Veteran testified that he went to sick call to complain of sleep issues such as snoring during active service and was told by a fellow serviceman that he could not sleep with the Veteran because the Veteran groans in his sleep.  Hearing Transcript at 23-24.  

The Veteran is competent to provide evidence of some symptoms of obstructive sleep apnea, such as snoring and groaning during sleep, though not actual "apneas" because one must be awake to observe such.  Sleep apnea is defined as "transient periods of cessation of breathing during sleep."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 117 (32nd ed. 2012).  Other lay persons are competent to report symptoms and sleep difficulties that the Veteran experienced, including apneas, as such symptoms are readily apparent.  Also, with regard to his testimony regarding treatment, a veteran can attest to factual matters of which he or she had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (stating that a layperson is competent to report pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when the layperson is reporting a contemporaneous medical diagnosis). 

Other favorable evidence includes the Veteran's former spouse's statements during the August 2013 Board hearing.  She testified that she was married to the Veteran when he was in active service.  Specifically, she indicated that in 1983 and 1984 (during active service), the Veteran would be breathing hard but then would stop breathing.  She further testified that she would shake him and he would start breathing again.  Hearing transcript at 26-28.  Such lay testimony is competent when it concerns the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno at 469; see also 38 C.F.R. § 3.159(a)(2).  Furthermore, the Board finds the Veteran's and his former spouse's allegations credible as they have been consistent throughout the claim and appeal process.  

In short, with regard to the Veteran's assertions that he has had obstructive sleep apnea symptoms in service and following service, the Board finds that the Veteran and his former spouse are competent and credible to report the onset of symptoms of that disability, specifically snoring, breathing heavy, and cessation of breathing.  See Hearing Transcript at 23-24, 26-28; see also Charles, 16 Vet. App. 370; see also Barr, 21 Vet. App. 303 (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Layno at 469-470 (finding lay testimony competent when it concerns features or symptoms of injury or illness); see also Caluza, 7 Vet. App. 498 (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  As such, the Board will resolve reasonable doubt to find that the Veteran had sleep apnea symptoms in service and since service separation, including snoring, heavy breathing, and cessation of breathing.  Such evidence tends to show the onset of sleep apnea symptoms during service, i.e., that obstructive sleep apnea "incurred" in service.

In this regard, in the case of Walker v. Shinseki, 708 F.3d 1331, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  While the Veteran's obstructive sleep apnea is not a chronic disease listed under 38 C.F.R. § 3.309(a), as indicated above, the Board has nonetheless found the evidence at least in equipoise on the question of whether he has had obstructive sleep apnea symptoms that began during service and continued since service separation, thus tending to show direct service incurrence.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a), (d).  As discussed below, however, the Board is granting the service connection claim based on evidence, including that pertinent to service, which establishes that the obstructive sleep apnea began in service and was so incurred in service.  The finding that the Veteran has had obstructive sleep apnea symptoms since service is supportive of the claim overall because it tends to show that the same symptoms that began in service were the basis for the later diagnosed obstructive sleep apnea.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent on in-service and post-service symptoms - dizziness, loss of balance, hearing trouble, stumble and fall, and tinnitus - that were later diagnosed as Meniere's disease).  

The weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's current obstructive sleep apnea is related to service, that is, was incurred in service.  In this case, while the Veteran underwent a general VA examination in July 2011, he was not specifically afforded a VA examination of the obstructive sleep apnea and the July 2011 examination did not address the obstructive sleep apnea claim.  As there is no adequate medical nexus opinion as to the etiology of the Veteran's obstructive sleep apnea, the Board must look to the remaining evidence of record to determine whether service connection is warranted.  Here, the Veteran was diagnosed with obstructive sleep apnea after discharge from service.  This diagnosis coupled with the evidence pertinent to service, specifically, the Veteran's and his former spouse's competent and credible lay statements of obstructive sleep apnea symptoms in service and since service that later served in part as the basis for a diagnosis of sleep apnea, tends to show that the symptoms of obstructive sleep apnea had the onset during service, that is, shows that sleep apnea was "incurred in" active service.  See 38 C.F.R. § 3.303(d).  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for direct service connection for obstructive sleep apnea have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Bilateral Pes Planus

The Veteran contends that the bilateral pes planus originated in service.  Specifically, he contends that he was diagnosed with flat feet during basic training in 1980 and has had flat feet since discharge from active service.  

After a review of all the evidence of record, lay and medical, the Board first finds the Veteran was diagnosed with pes planus, or flat feet, in service.  Preliminarily, the Board notes that the Veteran's enlistment examination from September 1980 revealed a normal clinical evaluation of the feet.  A service treatment record from November 1980 indicated that the Veteran's feet were mildly flat and at that time, and the Veteran requested arch supports.  He was assessed with flat feet.  During the August 2013 Board hearing, the Veteran testified that during basic training, he was diagnosed with flat feet.  See Jandreau, 492 F.3d at 1372 (lay evidence can be competent and sufficient to establish a diagnosis of a condition when the layperson is reporting a contemporaneous medical diagnosis).

The Board next finds that the Veteran has a current disability of bilateral pes planus.  Most recently, in the July 2011 general VA examination report, the Veteran was diagnosed with bilateral pes planus.  The Board further finds that the evidence in equipoise as to whether the Veteran had symptoms of bilateral pes planus since service separation.  The evidence that weighs against a relationship of pes planus to service includes that, following service separation in November 1984, the evidence of record shows no complaints, diagnosis, or treatment for a foot condition until May 2005.  The absence of post-service findings, diagnosis, or treatment for approximately two decades after service is one factor that tends to weigh against a finding of pes planus symptoms after service separation.  See Buchanan, 451 F.3d at 1331; see also Maxson, 230 F.3d at 1333.

Favorable evidence supporting the findings that the Veteran had symptoms of pes planus since service separation includes the Veteran's testimony during the August 2013 Board hearing.  At the Board hearing, the Veteran testified that since service separation he suffers from foot pain and has had his former spouse massage his feet while they were still married.  Hearing Transcript at 38.  

The Veteran is competent to report symptoms of foot pain, as well as the presence of pes planus, since service discharge.  Layno at 465; Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (holding that claimant's statements regarding foot pain and the observable flatness of his feet were competent); see also Jandreau at 1372 (lay evidence can be competent and sufficient to establish a diagnosis of a condition when the layperson is reporting a contemporaneous medical diagnosis).  In short, with regard to the Veteran's assertions that he has had pes planus symptoms following service, the Board finds that the Veteran is competent and credible to report the persistent symptoms of that disability.  See Hearing Transcript at 38; Charles at 370; Barr at 303; Layno at 469-470; see also Caluza at 498.  As such, the Board will resolve reasonable doubt to find that the Veteran had pes planus symptoms since service separation, including foot pain.  

As discussed above, while the Veteran's bilateral pes planus is not a chronic disease listed under 38 C.F.R. § 3.309(a), as indicated above, the Board has nonetheless found the evidence at least in equipoise on the question of whether he has had pes planus that began during service and continued since service separation, thus tending to show direct service "incurrence."  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a), (d).  As discussed below, however, the Board is granting the service connection claim based on evidence, including that pertinent to service, which establishes that the bilateral pes planus began in service and was so incurred in service.  The finding that the Veteran has had pes planus symptoms since service is supportive of the claim overall because it tends to show that the same diagnosed pes planus and associated symptoms that began in service were the basis for the later diagnosed bilateral pes planus.  See Horowitz, 5 Vet. App. at 221-22; see also Jandreau at 1377 (lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional).

The weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's current bilateral pes planus is related to service, that is, was incurred in service.  In this case, while the Veteran underwent a general VA examination in July 2011 and pes planus was diagnosed, the examiner did not opine as to the etiology of the pes planus.  As there is no adequate medical nexus opinion as to the etiology of the Veteran's pes planus, the Board must look to the remaining evidence of record to determine whether service connection is warranted.  Here, the Veteran was diagnosed with pes planus after discharge from service.  This diagnosis coupled with the evidence pertinent to service, specifically, the service treatment record revealing a diagnosis of flat feet and the Veteran's competent and credible lay statements of pes planus symptoms since service that later served in part as the basis for a diagnosis of pes planus, tends to show that the pes planus had the onset during service, that is, shows that bilateral pes planus was "incurred in" active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(d).  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for direct service connection for bilateral pes planus have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for hypertension is granted.

Service connection for obstructive sleep apnea is granted.

Service connection for bilateral pes planus is granted.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims of service connection for diabetes mellitus, left and right lower extremity peripheral neuropathy, erectile dysfunction, and a back disability, and higher initial ratings for service-connected skin disability and hemorrhoids.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).

In a November 2002 private treatment report, the Veteran indicated that he applied for Social Security disability (SSDI) benefits and was initially turned down.  Review of the claims file indicates that the records associated with the denial of such benefits have not been obtained.  VA has an obligation to obtain Social Security Administration (SSA) records associated with a veteran's claim for SSDI benefits.  See Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).

Service Connection for Diabetes Mellitus, Type II

During the August 2013 Board hearing, the Veteran testified that he received treatment for, and was diagnosed with, diabetes mellitus in December 1984 from Dr. Robert Wilson, approximately one month after discharge from active service.  Hearing transcript at 6-7.  He further testified that Dr. Robert Wilson has died and the Veteran is unable to obtain the treatment records; however, he indicated that at his first treatment in December 1984, Dr. Wilson gave him samples of medication for diabetes, which was subsequently prescribed.  Id. at 7-8.  The Veteran also indicated that he sought treatment for diabetes from Dr. David Hall in 1985, who still works at St. Vincent's Hospital in Birmingham, Alabama.  There is no request for the treatment records from Dr. David Hall from the private hospital where the Veteran claimed to be treated for diabetes.  The Veteran has reported that St. Vincent's Hospital only keeps treatment records for the previous nine years.  Here, while some records from St. Vincent's Hospital were submitted by the Veteran, these few reports only pertain to treatment for a back disability.  Thus, a remand is necessary to obtain records pertaining to treatment received at St. Vincent's Hospital for diabetes from Dr. David Hall.

The Veteran testified that during service he experienced symptoms of diabetes, such as frequent urination and fatigue.  Hearing transcript at 9-10.  He also reported that in service, on three separate occasions, he was asked by three different doctors whether he had a family history of diabetes.  Indeed, a February 1982 service treatment record indicates that when asked about a family history of diabetes, the Veteran reported that his mother and aunts have diabetes.  In this case, the Veteran was afforded a VA examination for diabetes mellitus in October 2008.  While the Veteran was diagnosed with diabetes mellitus that was poorly controlled, the VA examiner did not opine on the etiology of the diabetes mellitus.  In this regard, once VA undertakes the effort to provide an examination in a service connection claim, it must provide an adequate one.  As such, an addendum medical opinion is warranted to assist in determining the etiology of the diabetes mellitus.

Service Connection for Right and Left Lower Extremity Peripheral Neuropathy and Erectile Dysfunction

As the right and left lower extremity peripheral neuropathy and erectile dysfunction are claimed to be secondary to the diabetes mellitus, they are inextricably intertwined with the diabetes mellitus service connection claim and must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

Service Connection for a Back Disability

A service treatment record from January 1982 indicated the Veteran's complaint of low back pain for two days.  He denied injury and denied lifting anything heavy lately to cause the problem.  He was assessed with mild musculoskeletal strain in the lower back.  In May 1984, the Veteran reported that he fell down a flight of stairs and complained of back pain that radiated down the buttocks and thighs.  Upon examination, the Veteran had mild low back pain to palpation and percussion.  His reflexes were within normal limits and X-ray results were normal.  At that time, he was assessed with a contusion of the lumbosacral region.  In a report of medical history from October 1984, less than one month prior to discharge from active service, the Veteran indicated that he experienced recurrent back pain.  During the August 2013 Board hearing, the Veteran testified that he would often lift heavy boxes or an M-60 machine gun as a part of his duty and that he sought treatment, post-service, from Dr. David Hall at St. Vincent's Hospital approximately one month after service discharge.  Hearing transcript at 14.  Those private treatment reports are associated with the claims file.  Post service, the Veteran has been diagnosed with spondylosis and degenerative disc disease of the low back.

The Veteran was afforded a VA examination of the back in November 2011.  The VA examiner opined that it is less likely than not that the back disability was incurred in or caused by the claimed in-service injuries.  In his rationale, the VA examiner (the same examiner who conducted the October 2008 VA examination) explained that the Veteran was treated for lumbar strain in active duty but was not diagnosed with degenerative disc disease until after a work injury in 1991, post-service.  He further explained that lumbar strain is not a risk factor for degenerative disc disease.  The examiner did not address the May 1984 back injury or the Veteran's in-service records of reported recurrent back pain shortly before service discharge.  He also did not address whether these injuries are risk factors for spondylosis.  As such, the November 2011 VA opinion is inadequate as it is based on inaccurate facts.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  An addendum medical opinion is required to assist in determining the etiology of the Veteran's back disability.

Ratings for a Skin Disability and Hemorrhoids

During the August 2013 Board hearing, the Veteran testified that the service-connected skin disability and hemorrhoids have worsened since the last VA examination.  Specifically, the Veteran reported that the pseudofolliculitis barbae is now far more irritable with bumps and itching.  Hearing Transcript at 42.  He also testified that he uses a cream daily and shaves twice per week.  Id.  During the last VA examination of the skin in July 2011, the Veteran reported no skin disease treatment in the past 12 months.  The Veteran also testified that, since the November 2011 VA examination of the hemorrhoids, the condition has worsened.  Specifically, the Veteran indicated that he has excessive bleeding which now requires the use of absorbent materials.  Id. at 41.  Because of the evidence of possible worsening since the most recent VA examinations, new examinations are needed to determine the current severity of the service-connected skin disability and hemorrhoids.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994);VAOPGCPREC 11-95.

Accordingly, the issues of service connection for diabetes mellitus, left and right lower extremity peripheral neuropathy, erectile dysfunction, and a back disability, and higher initial ratings for service-connected skin disability and hemorrhoids are REMANDED for the following action:

1. Obtain a copy of any SSA decision awarding or denying disability benefits for the Veteran, copies of all medical records upon which any such SSA disability benefit decision was based, and a copy of any medical records associated with any subsequent disability determinations by the SSA for the Veteran.  All requests for records and their responses should be associated in the claims folder.  Any records obtained should be associated with the claims file.

2. Ask the Veteran to complete and return a VA Form 21-4142, Authorization and Consent to Release Information, for St. Vincent's Hospital in Birmingham, Alabama where he reported private treatment for diabetes from 1985 from Dr. David Hall.  The Veteran should also be advised that he may, alternatively, submit the treatment records to VA himself.  Any documents received by VA should be associated with the record.  

3. Any negative responses should be properly documented in the record.  Notify the Veteran, in accordance with 38 C.F.R. § 3.159(e), if the SSA records and/or private treatment records are unavailable. 

4. If possible, request that the examiner who conducted the October 2008 and November 2011 VA examinations review the claims file and provide an addendum medical opinion (another, physical examination of the Veteran is not required).

If the October 2008 and November 2011 VA examiner is not available, obtain the requested opinions from another examiner.  If the examiner determines that an additional examination of the Veteran is necessary to provide a reliable opinion as to causation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The claims folder should be made available to and reviewed by the examiner.

The examiner should offer the following opinions:

a) Is it as least as likely as not (a 50 percent or greater degree of probability) that diabetes mellitus began during service?  

b) Is it as likely as not (a 50 percent or greater degree of probability) that a back disability began during service or was caused by an in-service low back strain in January 1982 and/or an in-service injury resulting in a contusion of the low back in May 1984?

In rendering the opinions requested in a) and b), the examiner should consider and address: 1) that the Veteran is competent to report that he sought treatment for, and was diagnosed with, diabetes mellitus and a back disability approximately one month after service discharge; 2) that the Veteran is competent to report the observable symptoms of frequent urination, fatigue, and back pain while on active duty even when his service treatment records are negative for symptoms or a diagnosis of the disorder; and 3) that the Veteran reported recurrent back pain less than one month prior to service separation.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to these claims.

5. Schedule the Veteran for the appropriate VA examination to assist in determining the current nature and severity of the service-connected pseudofolliculitis barbae and hemorrhoids.  To the extent possible, the examination should be scheduled when the pseudofolliculitis barbae is in an active phase.  All indicated tests and studies should be accomplished and the findings reported in detail.

The examiner should identify all pathology related to the Veteran's pseudofolliculitis barbae and indicate the percentage of the entire body affected and the percentage of exposed areas affected.  Also, indicate whether the Veteran has required systemic therapy such as corticosteroids, or other immunosuppressive drugs and the total duration of time needed for the therapy during a 12-month period.

The examiner should state whether the Veteran's hemorrhoids are best described as mild or moderate, or whether they are large or thrombotic.  If he has large or thrombotic hemorrhoids, the examiner should indicate if they are irreducible and if there is excessive redundant tissue and evidencing frequent recurrences.  The examiner should also determine if the hemorrhoids cause persistent bleeding and secondary anemia, or are productive of fissures.

6. After completion of the above and any additional development deemed necessary, the claims of service connection for diabetes mellitus, left and right lower extremity peripheral neuropathy, erectile dysfunction, and a back disability, and higher initial ratings for service-connected skin disability and hemorrhoids should be readjudicated in light of all the evidence of record.  If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


